
	
		I
		112th CONGRESS
		1st Session
		H. R. 1940
		IN THE HOUSE OF REPRESENTATIVES
		
			May 23, 2011
			Mr. Smith of New
			 Jersey (for himself and Mr.
			 Wolf) introduced the following bill; which was referred to the
			 Committee on Foreign
			 Affairs, and in addition to the Committees on
			 Ways and Means,
			 Financial Services,
			 the Judiciary, and
			 Oversight and Government
			 Reform, for a period to be subsequently determined by the
			 Speaker, in each case for consideration of such provisions as fall within the
			 jurisdiction of the committee concerned
		
		A BILL
		To ensure compliance with the 1980 Hague Convention on
		  the Civil Aspects of International Child Abduction by countries with which the
		  United States enjoys reciprocal obligations, to establish procedures for the
		  prompt return of children abducted to other countries, and for other
		  purposes.
	
	
		1.Short TitleThis Act may be cited as the
			 International Child Abduction
			 Prevention and Return Act of 2011.
		2.Findings; Sense
			 of Congress; Purposes
			(a)FindingsCongress finds the following:
				(1)The Department of
			 State’s Office of Children’s Issues, which serves as the Central Authority for
			 the United States for the operation of 1980 Hague Convention on the Civil
			 Aspects of International Child Abduction, is currently handling approximately
			 1,793 open cases involving more than 2,488 children abducted by a parent or
			 legal guardian from the United States to other countries. For a variety of
			 reasons reflecting the legal and factual complexity of parental abduction cases
			 and the significant obstacles to recovery, only a percentage of all cases are
			 reported to the Department of State.
				(2)In fiscal year 2010, the Central Authority
			 for the United States responded to cases involving 696 children abducted from
			 the United States to countries with which the United States enjoys reciprocal
			 obligations under the Hague Convention, but during that same time period only
			 360 children were returned from Hague Convention countries to the United
			 States.
				(3)The number of outgoing international child
			 abductions reported to the Central Authority for the United States increased by
			 about 60 percent since 2006.
				(4)In evaluating the obstacles to recovering
			 children abducted from a parent in the United States, the first difficulty is
			 presented by countries who are signatories to the Hague Convention, but have
			 not acted in compliance with the responsibilities of the Convention. According
			 to the Central Authority for the United States, St. Kitts and Nevis has not
			 acted in compliance with the terms it agreed to as a party to the Hague
			 Convention, and Bermuda, Brazil, Bulgaria, Burkina Faso, Mexico, Honduras, and
			 the Bahamas have demonstrated patterns of noncompliance. The failure of these
			 countries to meet their obligations is found in the actions of their designated
			 central authorities, the performance of their judiciaries, as reflected in the
			 legal process and decisions rendered to enforce or effectuate the Hague
			 Convention, or the ability and willingness of law enforcement to insure the
			 swift enforcement of orders rendered pursuant to the Hague Convention.
			 Argentina, Australia, Austria, Costa Rica, France, Germany, Honduras, Hungary,
			 Israel, Mexico, Romania, South Africa, Spain, Switzerland, and Turkey all
			 failed to enforce return and access orders in 2010.
				(5)The United States
			 and other State Signatories to the Hague Convention have expressed their
			 desire, through the Convention, to protect children internationally from
			 the harmful effects of their wrongful removal or retention and to establish
			 procedures to ensure their prompt return to the State of their habitual
			 residence, as well as to secure protection for rights of
			 access..
				(6)In evaluating and assessing the problem of
			 the abduction of children from the United States, the Central Authority for the
			 United States in fiscal year 2010 reported that it had been provided notice of
			 384 cases of parental abductions involving 523 children taken from the United
			 States to countries with which the United States does not enjoy an agreement
			 related to the treatment of parental abduction cases and that are not
			 signatories to the Hague Convention, currently including for abductions and
			 access cases a cumulative total of 156 children in Japan, 94 children in India,
			 60 children in Brazil, and 29 children in Russia. The number of reported cases
			 likely represents an even smaller percentage of the total number of United
			 States children impacted as the process for the location and recovery of
			 abducted children differs significantly with each country, and there is
			 currently no formal protocol for intervening in such cases.
				(7)According to the
			 Department of State’s April 2010 Report on Compliance with the Hague Convention
			 on the Civil Aspects of International Child Abduction, parental child
			 abduction jeopardizes the child and has substantial long-term consequences for
			 both the child and the left-behind parent..
				(8)Abducted children
			 are at risk of serious emotional and psychological problems and have been found
			 to experience anxiety, eating problems, nightmares, mood swings, sleep
			 disturbances, aggressive behavior, resentment, guilt and fearfulness, and as
			 adults may struggle with identity issues, their own personal relationships, and
			 parenting.
				(9)Left behind
			 parents may encounter substantial psychological, emotional, and financial
			 problems, and the majority have no means to generate the enormous financial
			 resources required to pursue individual civil or criminal remedies to attempt
			 to secure the return of their children, even if such remedies were available or
			 effective in foreign courts or political systems. Left-behind parents also
			 often have to pursue child custody and other protective orders through
			 expensive litigation at home.
				(b)Sense of
			 CongressIt is the sense of Congress that the United States
			 should set a strong example for other Hague Convention countries in the timely
			 location and return of children wrongly removed from and retained in the United
			 States.
			(c)PurposesThe
			 purposes of this Act are to—
				(1)protect United
			 States children from the harmful effects of international child abduction and
			 to protect the right of children to exercise parental access with their parents
			 in a safe and predictable way, wherever located;
				(2)provide parents,
			 their advocates, and judges the information they need to enhance the resolution
			 of family disputes through established legal procedures, the tools for
			 assessing the risk of wrongful removal and retention of children, and the
			 practical means for overcoming obstacles to recovering abducted
			 children;
				(3)establish
			 effective mechanisms to provide assistance to and aggressive advocacy on behalf
			 of parents whose children have been abducted from the United States to a
			 foreign country, from a foreign country to the United States, and on behalf of
			 military parents stationed abroad;
				(4)promote an
			 international consensus that the best interests of children are of paramount
			 importance in matters relating to their custody, and that it is in the best
			 interest of a child to have issues of custody determined in the State of their
			 habitual residence immediately prior to the abduction;
				(5)provide the
			 necessary training for military officials and training and assistance to
			 military families to address the unique circumstances of the resolution of
			 child custody disputes which occur abroad, or occur when a parent is serving
			 abroad;
				(6)facilitate the
			 creation and effective implementation of international mechanisms, particularly
			 the 1980 Hague Convention on the Civil Aspects of International Child
			 Abduction, to protect children from the harmful effects of their wrongful
			 removal and retention; and
				(7)facilitate the
			 compliance of the United States with reciprocal obligations contained in the
			 Hague Convention regarding children wrongfully removed to or retained in the
			 United States.
				3.DefinitionsIn this Act:
			(1)Ambassador at
			 largeThe term Ambassador at Large means the
			 Ambassador at Large for International Child Abductions appointed under section
			 101.
			(2)Annual
			 ReportThe term Annual Report means the Annual
			 Report on International Child Abductions required under section 102.
			(3)Appropriate
			 congressional committeesExcept as otherwise provided, the term
			 appropriate congressional committees means the Committee on
			 Foreign Affairs of the House of Representatives and the Committee on Foreign
			 Relations of the Senate.
			(4)Central
			 Authority for the United StatesThe term Central Authority
			 for the United States has the meaning given such term in article 6 of
			 the Convention on the Civil Aspects of International Child Abduction, done at
			 The Hague on October 25, 1980.
			(5)Hague
			 ConventionThe term Hague Convention means the
			 Convention on the Civil Aspects of International Child Abduction, done at The
			 Hague on October 25, 1980.
			(6)Hague Convention
			 compliance reportThe term Hague Convention compliance
			 report means the annual report on compliance with the Hague Convention
			 required to be submitted by the Department of State to Congress under section
			 2803 of the Foreign Affairs Reform and Restructuring Act of 1998 (42 U.S.C.
			 11611).
			(7)Hague Convention
			 signatoryThe term Hague Convention signatory means
			 a country that has signed or acceded to the Convention and with which the
			 United States has entered into a reciprocal agreement pursuant to the
			 Convention.
			(8)MOUThe
			 term MOU means a memorandum of understanding.
			(9)MOU
			 countryThe term MOU country means a country or
			 entity with which the United States has entered into a memorandum of
			 understanding to resolve cases of international child abduction. Such MOUs
			 shall include—
				(A)identification of a
			 specific protocol designed to establish and effectuate the urgent return of
			 children abducted from the United States not later than six weeks after the
			 date of the application for return of the child having been received by the
			 agency authorized for such purposes;
				(B)identification of
			 a specific protocol for the establishment and protection of the rights of both
			 interim and ongoing parental access between children and their parents;
				(C)identification of
			 an official entity within the government possessing the authority to facilitate
			 the resolution of child abduction cases in cooperation with the Office on
			 International Child Abductions and left-behind parents in the United
			 States;
				(D)identification of
			 the judicial or administrative agency possessing the authority to facilitate
			 the prompt adjudication of a request for the return of an abducted child to the
			 United States;
				(E)identification of
			 a law enforcement agency and available mechanisms and procedures to investigate
			 and assist in the location, protection, and retrieval of an abducted child and
			 to ensure the immediate enforcement of orders entered by the court in the
			 habitual residence to return an abducted child to the United States;
				(F)establishment of
			 welfare and whereabouts visits between a United States embassy and a wrongfully
			 removed or retained child; and
				(G)additional
			 requisite elements that shall be satisfied and maintained for purposes of
			 section 201(b) as determined by the Secretary of State.
				(10)Nonsignatory
			 countryThe term
			 nonsignatory country means a country which is neither a Hague
			 Convention signatory nor a MOU country to which a United States child has been
			 abducted or in which a United States child remains wrongfully retained.
			(11)OfficeThe
			 term Office means the Office on International Child Abductions
			 established pursuant to section 101.
			(12)Pattern of
			 noncooperationThe term
			 pattern of noncooperation means a national government’s systemic
			 failure, evidenced by the existence of ten or more parental child abduction
			 cases which, after having been properly prepared and transmitted by the Central
			 Authority for the United States remain unresolved within its borders after 18
			 months or, where there are fewer than ten unresolved cases, any cases still
			 unresolved after nine months from the time of receipt and transmittal by the
			 Central Authority for the United States of a request to fulfill its
			 international obligations with respect to the prompt resolution of cases of
			 child abduction.
			(13)Rights of
			 accessThe term rights of access means the rights of
			 a parent and child to enjoy reasonable unfettered contact both within and
			 outside the State of the child’s habitual residence.
			(14)Unresolved
			 abduction caseThe term
			 unresolved abduction case means an abduction case which has been
			 properly documented to establish that pursuant to the law of the State of
			 habitual residence of a minor child, an international abduction or wrongful
			 retention of such child whose habitual residence immediately prior to the
			 abduction was the United States, remains unresolved more than two months
			 following the date of the receipt and transmittal by the Central Authority for
			 the United States of the request for return of such child.
			(15)Unresolved
			 access caseThe term
			 unresolved access case means an application for the establishment
			 of rights of parental access on either an interim or permanent basis, or the
			 request for the enforcement of rights of parental access (contact orders) which
			 have been previously established by a court of competent jurisdiction, which
			 remain unresolved more than two months following the date of the receipt and
			 transmittal by the Central Authority for the United States of a request for
			 assistance in the organization of rights of access.
			IDepartment of
			 State Activities
			101.Office on
			 International Child Abductions; Ambassador at Large for International Child
			 Abductions
				(a)Establishment of
			 officeThere is established within the Department of State an
			 Office on International Child Abductions that shall be headed by the Ambassador
			 at Large for International Child Abductions appointed under subsection
			 (b).
				(b)AppointmentThe
			 Ambassador at Large shall be appointed by the President, by and with the advice
			 and consent of the Senate.
				(c)DutiesThe
			 Ambassador at Large shall have the following responsibilities:
					(1)In
			 generalThe primary responsibility of the Ambassador at Large
			 shall be to—
						(A)promote measures
			 to prevent the international abduction of children from the United
			 States;
						(B)advocate on behalf
			 of children whose habitual residence is the United States and who have been
			 abducted to another country;
						(C)assist left-behind
			 parents in the resolution of abduction or refusal of access cases; and
						(D)advance mechanisms
			 to prevent and resolve cases of international child abduction abroad.
						(2)Advisory
			 roleThe Ambassador at Large shall be a principal adviser to the
			 President and the Secretary of State regarding matters of international child
			 abduction and refusals of rights of access, and shall make recommendations
			 regarding—
						(A)the policies of
			 the United States Government toward governments with a pattern of
			 noncooperation with respect to cases of international child abduction;
						(B)coordination with
			 other United States agencies regarding criminal prosecutions, Interpol
			 assistance in the issuance of warrants and alerts, pending cases, training for
			 United States forces, and the negotiation of agreements to protect United
			 States forces stationed abroad;
						(C)policies to
			 address international child abduction globally;
						(D)the position of
			 the United States Government on cases establishing the future functioning of
			 the Hague Convention in the country at issue; and
						(E)the position of
			 the United States Government on a request to accept an accession to the Hague
			 Convention.
						(3)Diplomatic
			 representationSubject to the direction of the President and the
			 Secretary of State, the Ambassador at Large is authorized to represent the
			 United States in matters and cases relevant to international child abduction
			 and refusals of rights to access in—
						(A)contacts with
			 foreign governments, the World Organization for Cross-border Co-operation in
			 Civil and Commercial Matters, the Hague Conference on Private International
			 Law, and other international organizations of which the United States is a
			 member;
						(B)multilateral
			 conferences and meetings relevant to international child abduction; and
						(C)advocating
			 accession to the Hague Convention, or, where accession to the Hague Convention
			 is not possible, negotiating MOUs.
						(4)Reporting
			 responsibilitiesThe Ambassador at Large shall have the reporting
			 responsibilities described in section 102.
					(5)Case file
			 management system and information protocolThe Ambassador at
			 Large shall establish a case file management system within the Office to ensure
			 the maintenance of accurate, complete, and timely information, to the extent
			 available, on all cases of international child abduction or refusal of access
			 about which the Office is notified, as well as a protocol for the receipt and
			 updating of such information with actions taken by the Office and responses by
			 the respective country, as well as deadlines required by the Hague Convention
			 or the MOU at issue.
					(6)Uniform case
			 intake proceduresThe Ambassador at Large shall establish uniform
			 case intake procedures, which also make note of deadlines for responses
			 pursuant to the Hague Convention or MOU, where applicable.
					(7)Civil service
			 employeesThe Ambassador at
			 Large, in cooperation with the Secretary of State, shall ensure that a majority
			 of the personnel of the Office are composed of civil service employees or
			 members of the Service (as such term is described in section 103 of the Foreign
			 Service Act of 1980 (22 U.S.C. 3903)) who shall be
			 permitted to remain with the Office for at least four years.
					(8)Legal
			 adviceThe Ambassador at
			 Large shall make available legal advice to case managers of the Central
			 Authority of the United States on an as-needed basis to address
			 country-specific legal issues and to provide such case managers with
			 information that can be disseminated generally on questions frequently asked by
			 left behind parents.
					(9)User friendly
			 resourcesThe Ambassador at Large shall establish user-friendly
			 resources, including—
						(A)a toll free number
			 that goes directly to the Office; and
						(B)a language line
			 for left behind parents who do not speak English.
						(10)Assistance to
			 judgesThe Ambassador at
			 Large shall—
						(A)be responsible for
			 producing and disseminating a training course for United States Federal and
			 State judges likely to receive Hague Convention cases; and
						(B)retain not fewer
			 than four specially trained judges available on an as needed basis to advise
			 United States Federal and State judges handling Hague Convention cases.
						(d)FundingThe Secretary of State shall provide the
			 Ambassador at Large with such funds as may be necessary for—
					(1)the hiring of
			 staff for the Office;
					(2)the conduct of
			 investigations by the Office;
					(3)the establishment
			 of a case file management system;
					(4)the translation of
			 case documents in cases that may have systemic effect in the country in
			 question;
					(5)the development of
			 training materials; and for
					(6)necessary travel
			 to carry out the provisions of this section.
					102.Annual
			 report
				(a)In
			 generalNot later than March
			 31 of each year or the first day thereafter on which the appropriate House of
			 Congress is in session, the Secretary of State, with the assistance of the
			 Ambassador at Large, shall submit to Congress an Annual Report on International
			 Child Abduction by providing detailed information with respect to unresolved
			 cases about which the Central Authority for the United States has been
			 notified. Each Annual Report shall contain the following:
					(1)Hague Convention
			 signatory countriesInformation on the following:
						(A)A current list of
			 those countries with which the United States has reciprocal obligations under
			 the Hague Convention.
						(B)A current list of
			 those countries that have requested the United States to accept their accession
			 to the Hague Convention.
						(C)The number of
			 pending cases of alleged abduction of or refusal of access to children from the
			 United States in each the countries referred to in subparagraphs (A) and (B),
			 broken-out by type with date of original application and country of
			 detention.
						(D)The proportion of
			 cases of abduction of or refusal of access to children from the United States
			 resolved in each country since the advent of reciprocal Hague Convention
			 obligations and the length of time each such case was pending.
						(E)For each pending
			 unresolved case, including the current reporting year and previous
			 years—
							(i)the
			 date of the alleged abduction or wrongful retention;
							(ii)the
			 date any administrative or judicial application pursuant to the Hague
			 Convention was brought, if applicable;
							(iii)detailed
			 information about each such case, including in the case of judicial application
			 having been filed, the court handling the matter and the procedural history,
			 the specific actions taken by the United States chief of mission in the country
			 to which the child is alleged to have been wrongfully removed or retained, and
			 the date of submission of documents required by the application process;
			 and
							(iv)detailed
			 information and an assessment of the lack of resolution about each such case
			 together with a determination of any systemic issues related to the Hague
			 Convention signatory country as well as recommendation to enhance the protocol
			 for the improvement of the resolution of future cases.
							(F)A description of
			 the efforts of the Secretary of State to encourage Hague Convention signatory
			 countries to facilitate the work within such respective countries of
			 nongovernmental organizations that assist parents seeking the return of
			 children under the Hague Convention.
						(G)Whether a state of
			 reciprocity no longer exists between the United States and a Hague Convention
			 signatory country such that United States parents, advocates, and judges
			 should, in assessing the risk of wrongful removal or retention, require strong
			 protective and preventative measures.
						(H)All reporting requirements contained in the
			 Hague Convention compliance report.
						(2)MOU
			 countriesInformation on the
			 following:
						(A)A list of those
			 countries that are MOU countries.
						(B)A description of
			 the basic elements of the memorandum of understanding entered into with each
			 country specified in subparagraph (A).
						(C)Whether each such
			 country is moving toward accession to the Hague Convention.
						(D)The number of
			 unresolved cases of wrongful removal or retentions of or refusal of access to
			 children from the United States in each such country.
						(E)The proportion of
			 cases of abduction of or refusal of access to children from the United States
			 resolved in each such country since the applicable MOU went into force.
						(F)For each
			 unresolved abduction or access case—
							(i)the
			 date of the alleged abduction or wrongful retention;
							(ii)the date of any
			 administrative or judicial process that was brought seeking the return of a
			 minor child to the United States, or brought seeking rights of access to such
			 child, and in the case of judicial process, the court in which the matter has
			 been brought and the procedural history;
							(iii)whether the
			 protocols established pursuant to the applicable MOU have been followed;
							(iv)detailed information about each such case,
			 including the specific actions taken by the United States chief of mission in
			 the country to which the child is alleged to have been wrongfully removed or
			 retained and actions by the Central Authority for the United States;
							(v)detailed
			 information on and an assessment of the lack of resolution as well as a
			 determination of any systemic issues related to the MOU country with specific
			 attention regarding any failure of any of the requisite elements of the MOU;
			 and
							(vi)recommendations to
			 amend the applicable MOU to improve the resolution of cases and ameliorate any
			 systemic issues.
							(3)Nonsignatory
			 countriesInformation on the
			 following:
						(A)A list of those
			 countries that are neither Hague Convention signatory countries nor MOU
			 countries.
						(B)Information on
			 efforts by the Department of State to encourage each such nonsignatory country
			 to become a Hague Convention signatory country or MOU country.
						(C)For each unresolved
			 abduction or access case—
							(i)the
			 date of the alleged abduction or wrongful retention;
							(ii)the date of any
			 administrative or judicial process that was brought seeking the return of a
			 minor child to the United States, or brought seeking rights of access to such
			 child, and in the case of judicial process, the court in which the matter has
			 been brought and the procedural history;
							(iii)detailed information about each such case,
			 including the specific actions taken by the United States chief of mission in
			 the country to which the child is alleged to have been wrongfully removed or
			 retained and any other action taken by the Central Authority for the United
			 States;
							(iv)detailed
			 information on and an assessment of the reasons for the lack of a resolution in
			 each such case as well as a review of the systemic issues in the host country
			 which may contribute to or enhance the wrongful removal or retention of
			 children; and
							(v)recommendations
			 for specific actions which may be taken by the United States Government to
			 improve the resolution of cases and ameliorate any systemic issues.
							(b)ExceptionEach Annual Report required under this
			 section may not include names of parties or of minor children. Other
			 potentially party-identifying information shall also be excluded in cases in
			 which the parent remaining in the United States or on a United States military
			 installation has submitted a request in writing to the Central Authority for
			 the United States that such information not be publicized. Information that is
			 subject to attorney-client privilege may be provided with an executed
			 waiver.
				(c)Additional
			 thematic sectionsEach Annual Report under this section shall
			 also include—
					(1)information on the
			 number of unresolved cases affecting parents who are members of the Armed
			 Forces and a summary of assistance offered to such left behind parents;
					(2)information on the
			 use of airlines in international child abduction, including which airlines are
			 most commonly used in abduction, voluntary airline practices to prevent
			 international child abduction, and recommendations for best airline practices;
			 and
					(3)information on actions taken by the Central
			 Authority for the United States to train domestic and foreign judges in
			 application of the Hague Convention.
					(d)Standards and
			 assistanceThe Secretary of State shall ensure that United States
			 diplomatic and consular missions abroad maintain a consistent reporting
			 standard with respect to cases of international child abductions from the
			 United States to the country in which each such mission is located, provide
			 appropriate assistance to parents from the United States who are visiting such
			 country to obtain the return, rights of access to, or visitation rights with an
			 abducted child, and remain informed of developments in cases of children
			 abducted from the United States to the country in which such mission is
			 located.
				(e)TerminationUpon
			 publication of the first Annual Report required under this section, the
			 requirement for the Secretary of State to submit the Hague Convention
			 compliance report, in addition to the Annual Report, shall terminate.
				IIPresidential
			 Actions
			201.Presidential
			 actions in response to patterns of noncooperation in cases of international
			 child abductions
				(a)Response to
			 international child abductions
					(1)United States
			 policyIt shall be the policy of the United States to—
						(A)promote the best
			 interest of children in matters relating to their custody or rights of access
			 by protecting them internationally from the harmful effects of their wrongful
			 removal or retention;
						(B)oppose practices
			 or policies of the governments of foreign countries that fail to ensure
			 children’s prompt return to the United States in cases of international child
			 abduction or the wrongful retention of a child, where the United States is the
			 child’s habitual residence immediately prior to such abduction, through the
			 actions described in subsection (b); and
						(C)oppose practices
			 or policies of the governments of foreign countries that fail to ensure
			 children’s continued contact with their parents by providing for rights of
			 access.
						(2)Requirement of
			 presidential actionWhenever the President determines that the
			 government of a foreign country has engaged in a pattern of noncooperation, the
			 President shall promote the resolution of the unresolved cases through one or
			 more of the actions described in section 204(a).
					(b)Designations of
			 countries with patterns of noncooperation in cases of international child
			 abduction
					(1)Annual
			 review
						(A)In
			 generalNot later than March 31 of each year, the President shall
			 review the status of unresolved cases in each foreign country to determine
			 whether the government of each such country has engaged in a pattern of
			 noncooperation during the preceding 12 months or since the date of the last
			 review of each such country under this paragraph, whichever is longer. The
			 President shall designate each country the government of which the President
			 has determined has engaged in a pattern of noncooperation as a Country With a
			 Pattern of Noncooperation.
						(B)Basis of
			 reviewEach review conducted
			 under subparagraph (A) shall be based upon information regarding government
			 responses to unresolved cases of international child abduction with respect to
			 each such country, including the number of cases and the length of time such
			 cases have been pending, as described in the latest Annual Report and on any
			 other evidence available with respect to each such country.
						(C)ImplementationAny
			 review under subparagraph (A) of a country may take place singly or jointly
			 with the review of one or more countries.
						(2)Determinations
			 of responsible partiesFor
			 the government of each country designated as a Country With a Pattern of
			 Noncooperation under paragraph (1)(A), the President shall seek to determine
			 the agency or instrumentality thereof that is responsible for the pattern of
			 noncooperation by such government in order to appropriately target Presidential
			 actions under this section in response.
					(3)Congressional
			 notificationWhenever the President designates a country as a
			 Country With a Pattern of Noncooperation under paragraph (1)(A), the President
			 shall, as soon as practicable after such designation is made, transmit to the
			 appropriate congressional committees information relating to—
						(A)the designation of
			 the country, signed by the President; and
						(B)one or more of the
			 Presidential actions described in paragraphs (10) through (16) of section
			 204(a) carried out against such country.
						(c)Presidential
			 actions with respect to a Country With a Pattern of Noncooperation
					(1)In
			 generalSubject to paragraphs (2), (3), and (4) with respect to
			 each Country With a Pattern of Noncooperation designated under subsection
			 (b)(1)(A), the President shall, after the requirements of sections 202 and 203
			 have been satisfied, but not later than 90 days (or 180 days in case of a delay
			 under paragraph (2)) after the date of such designation of a country under such
			 subsection, carry out one or more of the following actions under subparagraph
			 (A) or (B):
						(A)Presidential
			 actionsOne or more of the Presidential actions described in
			 paragraphs (10) through (16) of section 204(a).
						(B)Commensurate
			 actionsCommensurate action in substitution to any action
			 referred to in subparagraph (A).
						(2)Authority for
			 delay of presidential actionsIf, on or before the date that the
			 President is required to take action under paragraph (1) with respect to a
			 Country With a Pattern of Noncooperation, the President determines and
			 certifies to Congress that a single, additional period of time not to exceed 90
			 days is necessary—
						(A)for a continuation
			 of negotiations that have been commenced with the government of such country to
			 bring about a cessation of the pattern of noncooperation by such country,
			 or
						(B)(i)for a review of
			 corrective action taken by such country after designation of such country as a
			 Country With a Pattern of Noncooperation, or
							(ii)in anticipation that corrective
			 action will be taken by such country during such 90-day period,
							the
			 President shall not be required to take such action until the expiration of
			 such period of time.(3)Exception for
			 ongoing presidential actionThe President shall not be required
			 to take action under this paragraph (1) with respect to a Country With a
			 Pattern of Noncooperation if with respect to such country the following
			 apply:
						(A)The President has
			 taken action pursuant to such paragraph in a preceding year.
						(B)Such action is in
			 effect at the time such country is designated as a Country with a Pattern of
			 Noncooperation under subsection (b)(1)(A).
						(C)The President
			 reports to Congress the information described in paragraphs (1), (2), (3), and
			 (4) of section 203(a) regarding the actions in effect with respect to such
			 country.
						(D)At the time the
			 President designates a country as a Country With a Pattern of Noncooperation,
			 if such country is already subject to multiple, broad-based sanctions imposed
			 in significant part in response to human rights abuses, and such sanctions are
			 ongoing, the President may determine that one or more of such sanctions also
			 satisfies the requirements of this subsection. In a report to Congress pursuant
			 to paragraphs (1), (2), (3), and (4) of section 203(a), the President shall
			 specify the specific sanction or sanctions that the President determines
			 satisfy the requirements of this subsection. Such specified sanctions shall
			 remain in effect subject to section 208.
						(d)Rule of
			 constructionA determination under this Act, or any amendment
			 made by this Act, that a foreign country has engaged in a pattern of
			 noncooperation shall not be construed to require the termination of assistance
			 or other activities with respect to such country under any other provision of
			 law, including section 116 or 502B of the Foreign Assistance Act of 1961 (22
			 U.S.C. 2151(n) and 2304).
				202.Consultations
				(a)Notification
					(1)In
			 generalExcept as provided in
			 paragraph (2), in accordance with existing law and regulation, the Secretary of
			 State shall notify in writing the member of the House of Representatives
			 representing the district of a left behind parent when such parent reports an
			 international child abduction to the Department of State. The Secretary shall
			 maintain a computerized data tracking system to track and monitor such reported
			 international child abduction cases.
					(2)ExceptionParagraph
			 (1) shall not apply if the left behind parent does not consent to the
			 notification described in such paragraph.
					(b)Duty To consult
			 with foreign governmentsThe
			 President shall—
					(1)request consultation with the government of
			 a country to which a child is alleged to have been wrongfully removed or
			 retained, regarding the pattern of noncooperation giving rise to action under
			 section 204; and
					(2)if agreed to,
			 enter into such consultations, privately or publicly.
					(c)Duty To consult
			 with left behind parents in the United StatesThe President shall
			 consult with left behind parents of children in the foreign countries, or
			 appropriate representatives or representative groups of such parents,
			 concerning the potential impact of United States policies to promote the
			 resolution of unresolved cases in countries described in subsection (a).
				(d)Duty To consult
			 with other United States interested partiesThe President shall,
			 as appropriate, consult with other United States interested parties regarding
			 the potential impact of intended action in countries described in subsection
			 (a) on economic or other interests of the United States.
				203.Report to
			 CongressAt such time as the
			 President decides to take action under section 204 in response to a country
			 that the President has designated as a Country With a Pattern of Noncooperation
			 and the President decides to take action under paragraphs (10) through (16) of
			 section 204, the President shall transmit to the appropriate congressional
			 committees a report on the following:
				(1)Identification
			 of presidential actionsAn identification of the action or
			 actions described in paragraphs (10) through (16) of section 204 (or
			 commensurate action in substitution thereto) to be taken with respect to such
			 country.
				(2)Description of
			 violationsA description of the unresolved cases of child
			 abduction giving rise to the action or actions to be taken by the
			 President.
				(3)Purpose of
			 presidential actionsA description of the purpose of the
			 Presidential action or actions.
				(4)Evaluation
					(A)DescriptionAn
			 evaluation, in consultation with the Secretary of State, the Ambassador at
			 Large, the parties described in subsections (c) and (d) of section 202, and
			 other parties the President determines appropriate, of—
						(i)the impact upon
			 such unresolved cases in such country;
						(ii)the impact upon
			 the government of such country;
						(iii)the impact upon
			 the population of such country; and
						(iv)the impact upon
			 the United States economy and other interested parties.
						(B)Authority to
			 withhold disclosureThe President may withhold part or all of
			 such evaluation from the public, if classified, but shall provide the entire
			 evaluation to Congress.
					(5)Statement of
			 policy optionsA statement that noneconomic policy options
			 designed to bring about a resolution of the pattern of noncooperation in such
			 country have reasonably been exhausted, including the consultations required in
			 accordance with section 202.
				204.Presidential
			 actions
				(a)Description of
			 presidential actionsExcept
			 as provided in subsection (c), the President may take the following actions
			 with respect to a country that the President has designated as a Country With a
			 Pattern of Noncooperation under section 201:
					(1)A
			 private demarche.
					(2)An
			 official public demarche.
					(3)A
			 statement of nonreciprocity under the Hague Convention.
					(4)A
			 public condemnation.
					(5)A
			 public condemnation within one or more multilateral fora.
					(6)The delay or
			 cancellation of one or more scientific exchanges.
					(7)The delay or
			 cancellation of one or more cultural exchanges.
					(8)The denial of one
			 or more working, official, or state visits.
					(9)The delay or
			 cancellation of one or more working, official, or state visits.
					(10)The restriction of the number of visas
			 issued to nationals of such country pursuant to subparagraphs (F), (J), or (M)
			 of section 101(a)(15) of the Immigration and Nationality Act (8 U.S.C.
			 1101(a)(15)).
					(11)The withdrawal,
			 limitation, or suspension of United States development assistance in accordance
			 with section 116 of the Foreign Assistance Act of 1961 (22 U.S.C.
			 2151n).
					(12)Directing the
			 Export-Import Bank of the United States, the Overseas Private Investment
			 Corporation, or the Trade and Development Agency not to approve the issuance of
			 any (or a specified number of) guarantees, insurance, extensions of credit, or
			 participation in the extension of credit with respect to such government or the
			 agency or instrumentality of such government determined by the President to be
			 responsible for such pattern of noncooperation.
					(13)The withdrawal,
			 limitation, or suspension of United States security assistance in accordance
			 with section 502B of the Foreign Assistance Act of 1961 (22 U.S.C.
			 2304).
					(14)In accordance
			 with section 701 of the International Financial Institutions Act of 1977 (22
			 U.S.C. 262d), directing the United States executive directors of international
			 financial institutions to oppose and vote against loans primarily benefitting
			 the such government or the agency or instrumentality of such government
			 determined by the President to be responsible for such pattern of
			 noncooperation.
					(15)The denial,
			 withdrawal, suspension, or limitation of benefits provided pursuant to title V
			 of the Trade Act of 1974 (19 U.S.C. 2461 et seq.), relating
			 to the Generalized System of Preferences.
					(16)Ordering the
			 heads of the appropriate United States agencies not to issue any (or a
			 specified number of) specific licenses, and not to grant any other specific
			 authority (or a specified number of authorities), to export any goods or
			 technology to such government or to the agency or instrumentality of such
			 government determined by the President to be responsible for such pattern of
			 noncooperation, under—
						(A)the Export
			 Administration Act of 1979;
						(B)the Arms Export
			 Control Act;
						(C)the Atomic Energy
			 Act of 1954; or
						(D)any other statute
			 that requires the prior review and approval of the United States Government as
			 a condition for the export or re-export of goods or services.
						(17)Prohibiting any
			 United States financial institution from making loans or providing credits
			 totaling more than $10,000,000 in any 12-month period to such government or to
			 the agency or instrumentality of such government or determined by the President
			 to be responsible for such pattern of noncooperation.
					(18)Prohibiting the
			 United States Government from procuring, or entering into any contract for the
			 procurement of, any goods or services from such government or from the agency
			 or instrumentality of such government determined by the President to be
			 responsible for such pattern of noncooperation.
					(b)Commensurate
			 actionExcept as provided in subsection (c), the President may
			 substitute any other action authorized by law for any action described in
			 paragraphs (1) through (16) of subsection (a) if such action is commensurate in
			 effect to the action substituted and if such action would further the purposes
			 of this Act as specified in section 2(c). The President shall seek to take all
			 appropriate and feasible actions authorized by law to obtain the cessation of
			 such pattern of noncooperation. If commensurate action is taken under this
			 subsection, the President shall transmit to the appropriate congressional
			 committees a report on such action, together with an explanation for taking
			 such action.
				(c)ExceptionsAny
			 action taken pursuant to subsection (a) or (b) may not prohibit or restrict the
			 provision to such country of medicine, medical equipment, or supplies, food, or
			 other humanitarian assistance.
				205.Effects on
			 existing contractsThe
			 President shall not be required to apply or maintain any action under this
			 section 204—
				(1)in the case of
			 procurement of defense articles or defense services—
					(A)under existing
			 contracts or subcontracts, including the exercise of options for production
			 quantities, to satisfy requirements essential to the national security of the
			 United States;
					(B)if the President
			 determines in writing and transmits to Congress a report that the government of
			 a foreign country or the agency or instrumentality of such government to which
			 such action would otherwise be applied is a sole source supplier of such
			 defense articles or services, that such defense articles or services are
			 essential, and that alternative sources are not readily or reasonably
			 available; or
					(C)if the President
			 determines in writing and transmits to Congress a report that such defense
			 articles or services are essential to the national security of the United
			 States under defense co-production agreements; or
					(2)to products or
			 services provided under contracts entered into before the date on which the
			 President publishes in the Federal Register notice of such action in accordance
			 with section 207.
				206.Presidential
			 waiver
				(a)In
			 generalSubject to subsection
			 (b), the President may waive the application of any of the actions described in
			 paragraphs (10) through (16) of section 204(a) (or commensurate action in
			 substitution thereto) with respect to a country that the President has
			 designated as a Country With a Pattern of Noncooperation under section 201, if
			 the President determines and so reports to the appropriate congressional
			 committees that—
					(1)the government of
			 such has satisfactorily resolved the unresolved cases giving rise to the
			 application of any of such actions and—
						(A)if such country is
			 a Hague Convention signatory country, such country has taken measures to ensure
			 future compliance with the provisions of the Hague Convention;
						(B)if such country is
			 an MOU country, such country has taken measures to ensure future compliance
			 with the provisions of the MOU at issue; or
						(C)if such country is
			 a Nonsignatory country at the time the abductions or retentions resulting in
			 the unresolved cases occurred, such country has become a Hague Convention
			 signatory country or a MOU country;
						(2)the exercise of
			 such waiver authority would further the purposes of this Act; or
					(3)the important
			 national interest of the United States requires the exercise of such waiver
			 authority.
					(b)Congressional
			 notificationNot later than the date of the exercise of a waiver
			 under subsection (a), the President shall notify the appropriate congressional
			 committees of such waiver or the intention to exercise such waiver, together
			 with a detailed justification thereof.
				207.Publication in
			 Federal Register
				(a)In
			 generalSubject to subsection (b), the President shall ensure
			 publication in the Federal Register of the following:
					(1)Determinations
			 of governments, agencies, instrumentalities of countries with patterns of
			 noncooperationAny
			 designation of a country that the President has designated as a Country With a
			 Pattern of Noncooperation under section 201, together with, when applicable and
			 to the extent practicable, the identities of agencies, instrumentalities, or
			 officials determined to be responsible for such pattern of
			 noncooperation.
					(2)Presidential
			 actionsA description of any action under paragraphs (10) through
			 (16) of section 204(a) (or commensurate action in substitution thereto) and the
			 effective date of such action.
					(3)Delays in
			 transmittal of presidential action reportsAny delay in
			 transmittal of a report required under in section 203.
					(4)WaiversAny
			 waiver issued under section 206.
					(b)Limited
			 disclosure of informationThe President may limit publication of
			 information under this section in the same manner and to the same extent as the
			 President may limit the publication of findings and determinations described in
			 section 654(c) of the Foreign Assistance Act of 1961 (22 U.S.C. 2414(c)),
			 if the President determines that the publication of such information—
					(1)would be harmful
			 to the national security of the United States; or
					(2)would not further
			 the purposes of this Act.
					208.Termination of
			 Presidential actionsAny
			 action taken under this Act or any amendment made by this Act with respect to a
			 foreign country shall terminate on the earlier of the following dates:
				(1)Not later than two
			 years after the effective date of such action unless expressly reauthorized by
			 law.
				(2)Upon the
			 determination by the President, in consultation with the Office, and
			 certification to Congress that the government of such country has taken
			 substantial and verifiable steps to correct the pattern of noncooperation at
			 issue that gave rise to such action.
				209.Preclusion of
			 judicial reviewNo court shall
			 have jurisdiction to review any Presidential determination or agency action
			 under this Act or any amendment made by this Act.
			210.United States
			 assistance
				(a)Implementation
			 of prohibition on economic assistanceSection 116(c) of the Foreign Assistance
			 Act of 1961 (22
			 U.S.C. 2151n(c)) is amended—
					(1)in matter
			 preceding paragraph (1), by inserting and in consultation with the
			 Ambassador at Large for International Child Abduction after
			 Freedom;
					(2)in paragraph
			 (3)(B), by striking the period at the end and inserting ; and;
			 and
					(3)by adding at the
			 end the following new paragraph:
						
							(4)whether the
				government—
								(A)has engaged in a
				pattern of noncooperation regarding unresolved cases of alleged international
				child abduction or denial of rights of access, as such terms are defined in the
				International Child Abduction Prevention Act of 2009; or
								(B)has failed to
				undertake serious and sustained efforts to locate children allegedly abducted
				to the country when such efforts could have been reasonably
				undertaken.
								.
					(b)Implementation of
			 prohibition on military assistanceSection 502B(a)(4) of the Foreign
			 Assistance Act of 1961 (22 U.S.C. 2304(a)(4)) is
			 amended—
					(1)in subparagraph
			 (A), by striking or at the end;
					(2)in subparagraph
			 (B), by striking the period at the end and inserting ; or;
			 and
					(3)by adding at the
			 end the following new subparagraphs:
						
							(C)has engaged in a
				pattern of noncooperation regarding unresolved cases of alleged international
				child abduction or denial of rights of access, as such terms are defined in the
				International Child Abduction Protection Act of 2009; or
							(D)has failed to
				undertake serious and sustained efforts to locate children allegedly abducted
				to the country when such efforts could have been reasonably
				undertaken.
							.
					(c)Expanded
			 consultationSection 502B(b) of the Foreign Assistance Act of
			 1961 (22 U.S.C.
			 2304(b)) is amended, in the first sentence, by inserting
			 and with the assistance of the Ambassador at Large for International
			 Child Abduction, after the Ambassador at Large for International
			 Religious Freedom, .
				211.Multilateral
			 assistanceSection 701 of the
			 International Financial Institutions Act (22 U.S.C. 262d) is amended by
			 adding at the end the following new subsection:
				
					(h)In determining
				whether the government of a country engages in a pattern of gross violations of
				internationally recognized human rights, as described in subsection (a), the
				President shall give particular consideration to whether such
				government—
						(1)has engaged in a
				pattern of noncooperation regarding unresolved cases of alleged international
				child abduction or denial of rights of access, as such terms are defined in the
				International Child Abduction Prevention Act of 2009; or
						(2)has failed to
				undertake serious and sustained efforts to locate children allegedly abducted
				to such country when such efforts could have been reasonably
				undertaken.
						.
			212.Amendment to
			 generalized system of preferences eligibility for generalized system of
			 preferencesSection 502(b)(2)
			 of the Trade Act of 1974 (19 U.S.C. 2462(b)(2)) is
			 amended—
				(1)by inserting after
			 subparagraph (H) the following new subparagraph:
					
						(I)Such country is a country with a pattern of
				noncooperation regarding unresolved cases of alleged international child
				abduction or denial of rights of access, as such terms are defined in the
				International Child Abduction Prevention Act of
				2009.
						;
				and
				(2)in the flush left
			 matter after subparagraph (I)—
					(A)by striking
			 and (H) and inserting (H); and
					(B)by inserting after
			 D)) the following: and (I).
					IIIMiscellaneous
			 provisions
			301.Amendment of
			 restriction for the issuance of passports for children under age
			 14Section 236(a)(2)(B) of the
			 Admiral James W. Nance and Meg Donovan Foreign Relations Authorization Act,
			 Fiscal Years 2000 and 2001 is amended—
				(1)in clause (ii), by
			 striking or at the end;
				(2)in clause (iii),
			 by striking the period at the end and inserting ; or; and
				(3)by
			 adding at the end the following new clause:
					
						(iv)in cases in which the child is living
				outside the United States, such person is a United States citizen, has joint
				custody over the child, and is executing the application for issuance of a
				passport outside the United
				States.
						.
				302.Authorization
			 of appropriationsThere is
			 authorized to be appropriated such sums as may be necessary for each of fiscal
			 years 2010 through 2013 to carry out this Act and the amendments made by this
			 Act.
			
